Case 2:20-mj-00353-LRL Document1 Filed 10/09/20 Page 1 of 3 PagelD# 1

FILED

IN THE UNITED STATES DISTRICT COURT

   

FOR THE EASTERN DISTRICT OF VIRGINIA OCT -9 ono

i
NORFOLK DIVISION j CLEAR USDSTAST Couhy

t NORFOLK, Va
UNITED STATES OF AMERICA

Vv. Case No. A.V wt) DO2

Court Date: December 17, 2020
ONAT L. MCNORTON

CRIMINAL INFORMATION

 

COUNT ONE
(Misdemeanor)

THE UNITED STATES ATTORNEY CHARGES:

That on or about September 24, 2020, at Joint Expeditionary Base Little
Creek, Virginia Beach, Virginia, on lands acquired for the use of the United
States and within the special maritime and territorial jurisdiction thereof,
in the Eastern District of Virginia, the defendant, ONAI L. MCNORTON, did
knowingly drive a motor vehicle while his driver’s license, learner’s permit,
or privilege to drive a motor vehicle was suspended or revoked.

(In violation of Title 18, United States Code, Sections 7 and 13,

assimilating Code of Virginia, Section 46.2-301.)

Respectfully submitted,

G. Zachary Terwilliger
United States Attorney

» PT Gp

= tT. Cole

Special Assistant U.S. Attorney
U.S. Attorney's Office

101 West Main Street, Suite 8000
Norfolk, VA 23510

Ph: (757) 441-6712

Fax: (757) 441-3205

James .Cole@usdoj.gov

 
Case 2:20-mj-00353-LRL Document 1 Filed 10/09/20 Page 2 of 3 PagelD# 2
Case 2:20-mj-00353-LRL Document 1 Filed 10/09/20 Page 3 of 3 PagelD# 3

CERTIFICATE OF MAILING

 

I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.

(ae
) Jt Gk
pees T. Cole
pecial Assistant U.S. Attorney
U.S. Attorney’s Office
101 West Main Street, Suite 8000
Norfolk, VA 23510
Ph: (757) 441-6712
Fax: (757) 441-3205
James .Cole@usdoj.gov

 

“7 Octobe 2020

Date

 
